TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 28, 2014



                                     NO. 03-13-00705-CV


                                John E. Rodarte, Sr., Appellant

                                                v.

           The State of Texas, Department of Family and Protective Services and
                               Judge Mary Roman, Appellees




        APPEAL FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
                DISMISSED FOR WANT OF PROSECUTION –
                    OPINION BY CHIEF JUSTICE JONES




This is an appeal from the judgment signed by the trial court on September 17, 2013. Having

reviewed the record, the Court holds that John E. Rodarte, Sr. has not prosecuted his appeal and

that the appeal is therefore subject to dismissal. The Court dismisses the appeal for want of

prosecution. The appellant shall pay all costs relating to this appeal, both in this Court and the

court below.